Order entered July 9, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00027-CV

                            LAZARUS IROH, ET AL., Appellants

                                               V.

                                EMMANUEL IGWE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-07596-D

                                           ORDER
         The Court has before it appellants’ and cross-appellees’ July 5, 2013 unopposed motion

for extension of time to file briefs. The Court GRANTS the motion and ORDERS that cross-

appellees’ brief and any reply brief by appellants be filed within ninety days of the date of this

order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE